Citation Nr: 1137933	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  10-38 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for endometriosis.  

2.  Entitlement to service connection for pulmonary sarcoidosis, to include as secondary to asbestos exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran had active service from September 1957 to August 1961.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above which, in pertinent part, denied service connection for endometriosis and pulmonary sarcoidosis.  

In September 2011, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

For reasons discussed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

The Veteran is seeking service connection for endometriosis and pulmonary sarcoidosis.  Unfortunately, however, the record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims on appeal.   Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

With respect to the claim involving endometriosis, the service treatment records (STRs) show that the Veteran underwent a dilation and curettage (D and C) procedure in August 1961 due to extreme heavy bleeding.  While the Veteran's diagnosis following the procedure was a secretory endometrium, she has asserted that, following the procedure and after discharge from service, she continued to experience heavy bleeding.  The Veteran testified that she received treatment from a private physician, Dr. C., from approximately 1961 to 1971, who diagnosed her with endometriosis in 1964.  She also testified that, in 1971, she was transferred to the Sepulveda VA Hospital where she underwent a complete hysterectomy.  

Review of the record reveals that the RO requested records from the North Metro hospital, where the Veteran reported Dr. C. worked, in July 2010.  However, North Metro responded that they were unable to provide the requested records because they were unable to identify the patient with the information provided.  The response indicated that additional information was needed to identify the correct patient, including a date of birth or social security number.  Review of the record does not reflect that the RO provided the additional information requested from North Metro and, thus, records from North Metro and Dr. C are not associated with the claims file.  Therefore, the Board finds that a remand is necessary in order for the RO to follow-up on its request for records from North Metro hospital with the additional information requested.  

Likewise, while the evidentiary record contains VA outpatient treatment records dated from 2004 to 2009, the record does not contain treatment records from the Sepulveda VA Hospital where the Veteran reported undergoing a hysterectomy in 1971.  Because these records may contain information pertinent to the claim involving endometriosis, the Board finds that, on remand, the RO should attempt to obtain this evidence.  

In addition to the foregoing, the Board finds that, on remand, the Veteran should be afforded a new VA gynecological examination to determine if she currently has endometriosis or any other residual symptoms or disability that may be related to her military service, to include the D and C procedure performed therein.  In this regard, the Board notes the Veteran was afforded a VA examination in June 2009; however, the VA examiner did not specifically address this issue, which must be addressed before a fully informed decision may be rendered in this case.  

With respect to the issue involving pulmonary sarcoidosis, the Veteran has asserted that she suffered from shortness of breath, coughing, and trouble breathing during service.  She testified that she continued to suffer from shortness of breath after service and that, in 1963, she had an abnormal chest X-ray which eventually resulted in a diagnosis of pulmonary sarcoidosis, which was rendered by her private physician, Dr. J.A.  The Veteran testified that she continued to receive treatment for sarcoidosis from several doctors who were affiliated with St. Vincent's hospital and she submitted copies of the records from St. Vincent's that she had in her possession.  However, it is not clear if the records submitted by the Veteran represent all of the available evidence from St. Vincent's hospital and there is no indication that the RO attempted to obtain the Veteran's records from St. Vincent's.  Therefore, on remand, the RO will be requested to obtain all available treatment records from St. Vincent's hospital.  

In support of her claim, the Veteran also submitted a statement from Dr. J.P., dated October 2007, which reflects that he has known the Veteran since 1966 and was her physician from 1982 to 1993.  Dr. J.P. stated that the Veteran suffers from sarcoidosis that affects the lung and skin, which plays a role in her dyspnea, cough, and fatigue.  Dr. J.P. also stated that there is a possibility that the Veteran has liver and myocardial sarcoidosis, although this has not been proven.  

Dr. J.P.'s statement is considered competent medical evidence; however, the Board notes that Dr. J.P. has not submitted records which document the treatment he provided the Veteran from 1982 to 1993.  The Board also notes that it is not clear if his statement purports to establish that the Veteran currently suffers from active pulmonary sarcoidosis, given that he indicated that he treated her from 1982 to 1993.  In this regard, the Board notes that the preponderance of the other evidence of record shows that the Veteran's sarcoidosis is inactive and in remission and that the Veteran's chest X-rays have been consistently reported as normal or negative.  See post-service treatment records dated from 1980 to 2007; see also September 2011 video conference hearing transcript, p. 7.  Therefore, on remand, the RO will be requested to obtain the Veteran's treatment records from Dr. J.P., to include specifically any current treatment records which contain findings suggestive of active sarcoidosis.  

In addition to the foregoing, the Board notes that the Veteran has not been afforded a VA examination in conjunction with this claim.  However, as noted, there is competent lay evidence that the Veteran was diagnosed with pulmonary sarcoidosis no more than two years after being discharged from service and has continued to receive treatment for that disability since service.  There is also a question as to whether the Veteran currently suffers from active sarcoidosis.  Therefore, on remand, the Veteran should be afforded a VA examination to determine if she currently has a diagnosis of sarcoidosis that is likely related to her military service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records dated from 1971 to the present, specifically including all records of treatment from the Sepulveda VA Hospital in 1971.  Any negative response to this request should be properly documented in the claims file.  

2.  The RO/AMC should follow-up on its July 2010 request for records from the North Metro Hospital.  The follow-up request should provide the Veteran's date of birth and social security number, as well an additional authorization and consent form, if deemed necessary.  Any negative response to this request should be properly documented in the claims file.  

3.  After obtaining authorization and consent from the Veteran, contact St. Vincent's Infirmary Medical Center (whose contact information is indicated in the evidentiary record) and request all of the Veteran's treatment records.  Any negative response to this request should be properly documented in the claims file.  

4.  After obtaining authorization and consent from the Veteran, contact Dr. J.P. (whose contact information is indicated in the evidentiary record) and request all of the Veteran's treatment records from 1982 to the present.  Any negative response to this request should be properly documented in the claims file.  

5.  After the foregoing development has been completed, schedule the Veteran for a VA gynecological examination to determine if she currently has endometriosis or any other residual symptoms or disability that may be related to her military service, to include the D and C procedure performed therein.  The claims file must be made available to the examiner for review in conjunction with the examination and the examination report should reflect that such review was conducted.  

a. A diagnosis of any currently manifested gynecological disability should be rendered.  

b. The examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran currently has endometriosis and/or any other symptoms or disability that is the result of her military service, to include the D and C procedure performed in August 1961.  

c. A rationale must be provided for each opinion offered.  

d. If the foregoing cannot be answered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere speculation, the examiner must clearly specify in the examination report why this is so.

6.  Schedule the Veteran for a VA examination to determine if she currently has pulmonary sarcoidosis that is related to her military service.  The claims file must be made available to the examiner for review in conjunction with the examination and the examination report should reflect that such review was conducted.  

a. A diagnosis of any currently manifested sarcoidosis should be rendered.  

b. The examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran currently has sarcoidosis that is the result of her military service.  

c. In answering the foregoing, the examiner should consider the Veteran's competent report of suffering from shortness of breath and other symptoms during and after service and address if the Veteran's symptoms, including specifically shortness of breath, are related to her diagnosis of sarcoidosis or some other disability.  

d. A rationale must be provided for each opinion offered.  

e. If the foregoing cannot be answered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere speculation, the examiner must clearly specify in the examination report why this is so.

7.  Upon completion of the above-requested development, the RO should readjudicate the claims on appeal, taking into account any newly obtained evidence and conducting any additional development deemed necessary.  If the service connection claims remain denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case as to the issues remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The case should then be returned to the Board, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise informed, and she has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examinations requested in this remand is to obtain information and evidence which may be dispositive of this appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by not attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566 569 (1991).   

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



